United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1094
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2012 appellant, through his attorney, filed a timely appeal from the
July 12, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant’s low back condition is causally related to the
November 28, 2011 work incident.
FACTUAL HISTORY
On November 29, 2011 appellant, a 56-year-old driver safety instructor, filed a traumatic
injury claim alleging that he felt a twinge in his low back on November 28, 2011 when he drove
over a bump in his postal vehicle. He did not stop work.
1

5 U.S.C. § 8101 et seq.

In a January 4, 2012 decision, OWCP denied appellant’s claim. It found that the work
incident occurred as alleged but that he failed to submit any medical evidence to establish a
diagnosed medical condition causally related to the work incident.
Appellant requested a hearing before an OWCP hearing representative. He submitted
copies of medical records from 2005 to 2011 documenting treatment for conditions of the
cervical spine, right shoulder and right middle finger. At the hearing, which was held on
April 23, 2012, appellant testified that his back was about the same as it was before the
November 28, 2011 work incident.
After the hearing, appellant submitted an April 19, 2012 report from Dr. Joseph S.
Lombardi, a Board-certified orthopedic surgeon, who saw appellant on January 18, 2012.
Dr. Lombardi described appellant’s low back complaints and the November 28, 2011 work
incident. After examining appellant’s low back and reviewing an imaging study from
November 15, 2011, he diagnosed left-sided herniated nucleus pulposus at L2-5 and a central
disc herniation at L5-S1.
Dr. Lombardi saw appellant again on February 29, 2012, after appellant had completed a
course of physical therapy. He described appellant’s complaints of pain. The physical
examination was essentially unchanged and the diagnosis remained disc herniation at L2-S1. It
was Dr. Lombardi’s opinion that the multiple disc herniations were aggravated by the
November 28, 2011 work incident:
“In my medical opinion within a reasonable degree of medical probability, the
patient’s injuries will be permanent. The permanency associated with the dis[c]
herniation is due to the permanent change in the dis[c] morphology. The function
of the dis[c] is to absorb strain and cushion the surrounding vertebral bodies.
Once the dis[c] is herniated this function no longer exists and will cause his
eventual increase in degenerative changes at the level of the herniation. These
permanent changes will also result in intermittent radiculopathy. If the
radiculopathy is severe this could lead to surgical intervention.”
In a decision dated July 12, 2012, OWCP’s hearing representative affirmed the denial of
appellant’s injury claim.
She found Dr. Lombardi’s opinion on causal relationship
unrationalized, at least with respect to his opinion on aggravation. Dr. Lombardi did not identify
the objective findings on or after November 28, 2011 upon which he based his opinion that there
was an aggravation. He did not distinguish the effects of the preexisting condition and the
effects of the work incident. As Dr. Lombardi did not explain how driving over a bump
materially aggravated or adversely affected appellant’s preexisting low back condition, the
hearing representative found that appellant did not meet his burden to establish his injury claim.
On appeal, appellant’s representative argues that appellant has provided prima facie
evidence to support his claim.

2

LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,5 must be
one of reasonable medical certainty,6 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.7
Medical conclusions unsupported by rationale are of little probative value.8
ANALYSIS
OWCP accepts that the November 28, 2011 work incident occurred as alleged. Appellant
has therefore met his burden to establish that he experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. The question that remains is
whether the incident of driving over a bump in his postal vehicle caused an injury.
This is a medical question, and the only medical evidence addressing the issue of causal
relationship is the April 19, 2012 report from Dr. Lombardi, the orthopedic surgeon. After
reviewing an imaging study of the lumbar spine taken about two weeks before the November 28,
2011 work incident, Dr. Lombardi diagnosed left-sided herniated nucleus pulposus at L2-5 and a
central disc herniation at L5-S1. He opined that the November 28, 2011 work incident
aggravated these multiple disc herniations, but he did not explain how he came to this
conclusion. Dr. Lombardi did not explain how driving over a bump in a postal vehicle
aggravated, biomechanically speaking, each of the disc herniations. He did not explain how he
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986); Ausberto Guzman, 25 ECAB 362 (1974).

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

8

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954). See generally
Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing factors that bear on the probative value of medical opinions).

3

was clinically able to identify such an aggravation or how he was able to distinguish appellant’s
condition on examination from the natural progression of his preexisting low back disease.
Dr. Lombardi did address the permanency of disc herniation in general but not the permanency
of any aggravation.
The Board finds that Dr. Lombardi’s opinion on causal relationship is not well
rationalized and is insufficient to establish the critical element of causal relationship. As a result,
appellant has not met his burden of proof. The Board will affirm OWCP’s July 12, 2012
decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the medical evidence is insufficient to establish that appellant’s low
back condition is causally related to the November 28, 2011 work incident.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

